Citation Nr: 0303186	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  97-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for chronic low back pain, with degenerative disc 
disease.

2.  Entitlement to a disability rating in excess of 20 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Board will further address the procedural 
history of the veteran's claim below.

The veteran has been in receipt of a total (100 percent) 
compensation rating based on individual unemployability since 
July 15, 1996.


FINDINGS OF FACT

The veteran failed to report for VA orthopedic and 
neurological examinations to evaluate his low back and left 
knee disorders in March 2002 without good cause being shown.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an evaluation in excess of 20 
percent for chronic low back pain with degenerative disc 
disease is denied due to failure to report, without good 
cause, for a VA compensation examination.  38 C.F.R. § 
3.655(b) (2002).

2.  The claim of entitlement to an evaluation in excess of 20 
percent for arthritis of the left knee is denied due to 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In a decision of August 13, 1998, the Board denied 
entitlement to an initial rating in excess of 20 percent for 
chronic low back pain, degenerative disc disease, and to an 
initial rating in excess of 20 percent for arthritis of the 
left knee.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999) (Court), which, upon a joint motion by the Secretary of 
VA and the veteran-appellant, vacated the Board's August 13, 
1998 decision on the issues of the evaluations of the 
veteran's low back and left knee disorders, and remanded the 
case to the Board for further development of the evidence , 
to include affording the veteran a VA examination, and 
readjudication.  (The Court dismissed the veteran's appeal of 
the Board's denial of an increased rating for dysthymia). 
In June 1999 and March 2001, the Board remanded the case to 
the RO in part to arrange for the veteran to undergo 
orthopedic and neurologic examinations of the service-
connected low back and left knee disabilities, to include 
complete range of motion studies of the lumbar spine and left 
knee, and medical opinions as to any additional functional 
limitation due to pain, flare-ups of pain, fatigability, 
weakness or incoordination associated with the veteran's low 
back and left knee disabilities.  The veteran failed to 
report for VA orthopedic and neurological examinations to 
evaluate his low back and left knee disorders scheduled in 
March 2002 without good cause being shown.  Other development 
was completed by the RO, such as request for records from the 
Social Security Administration and VA treatment and 
hospitalization records.

In March 2001, the veteran's attorney submitted a letter 
styled "Notice of Disagreement Board of Veterans Appeals 
Remand."  In this "Notice of Disagreement," the veteran's 
attorney argued that the Board's efforts to fully develop the 
veteran's claim in compliance with the VA's duty to assist 
were "un-necessary and inappropriate."  The veteran's 
attorney specifically asserted that the orthopedic and 
neurologic examinations requested in the March 2001 Remand 
were unnecessary.  He argued that the veteran had already 
submitted "private medical evidence sufficient for the VA to 
rate from."  He argued that current medical evidence is 
completely irrelevant to the appeal at hand.  He concluded 
that the Board's order for a VA examination was wholly 
inappropriate and without legal merit.

However, in the Joint Motion for Remand submitted to the 
Court in November 1998, it was argued on behalf of the 
veteran at page 5 that "further examination may be necessary 
should the record not provide enough information with regard 
to any parameters required for thorough evaluation of the 
severity of the [veteran's] back disability, including any 
neurological symptomatology, in the context of the pertinent 
[Diagnostic Codes], a new examination may be necessary.  At 
page 6, it was further argued that a remand was necessary 
because the "January 1997 joints examination was inadequate 
in that it reflected only 'objective findings' of left knee 
flexion and extension without relating whether there was 
further limitation of motion due to pain."  The Board notes 
that the June 1999 and March 2001 Remands for further 
examination were predicated upon these arguments.

With regard to the duty to notify and assist, the Board notes 
that the RO referred to the explicit provisions of the VCAA 
when it adjudicated the case below.  The Board finds that 
VA's duties have been fulfilled in the instant case.  Here, 
the RO advised the veteran of the evidence necessary to 
substantiate his increased rating claim by various documents.  
The veteran was advised of the applicable criteria concerning 
his claim by the October 2002 Supplemental Statement of the 
Case (SSOC), which  also provided him and his attorney with 
the applicable law and regulation implementing VCAA's duty to 
assist and duty to notify provisions, to include what 
evidence VA was responsible for, and what evidence the 
veteran was responsible for.  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria that 
govern the assignment of disability ratings.  In addition, 
the VA has indicated on several occasions, including the two 
Board remands, that it would request any pertinent medical 
records identified by the veteran.  In March 2001, the 
veteran's attorney refused to further identify any such 
records and the veteran has not identified any additional 
evidence that has not been obtained.  This case was remanded 
by the Board for the purpose of affording the veteran VA 
orthopedic and neurological examinations to evaluate the 
disabilities at issue and such was scheduled in March 2002, 
but the veteran failed to report for those examinations 
without good cause.  Thus, there is no further duty to assist 
him with the development of his claims.  The veteran has been 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Review of the actions performed by the RO reveal that the 
mandate of the March 2001 remand has been fulfilled to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  
As the Court has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 
3 Vet. App. 480 (1992).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  The Court 
has held that VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Factual Background

Service connection for chronic low back pain, degenerative 
disc disease, and arthritis of the left knee was granted in a 
February 1997 rating decision; a 20 percent evaluation was 
assigned for each, effective July 1996.  This decision was 
based on VA examination reports dated in October 1996 and 
January 1997 that concluded that the veteran's back disorder 
and left knee disorder were secondary to his service-
connected right knee disorder.  

The October 1996 VA examination report noted that the 
veteran's right knee disorder, and subsequent left knee 
disorder, resulted in misalignment and abnormal wear on the 
vertebrae, muscle spasm in the back and, ultimately, 
arthritis.  Additionally, because of his right knee disorder, 
the veteran would put more weight on the left leg, leading to 
stiffness and pain in the left leg.  No swelling, deformity, 
subluxation or lateral instability, or nonunion of the left 
knee was noted.  Flexion was to 100 degrees, and extension 
was to 5 degrees.  X-rays of the knee revealed degenerative 
joint disease.  

The January 1997 VA examination report noted that the veteran 
complained of continuous low backache that sometimes 
interfered with sleep and prevented the veteran from standing 
in one position for any length of time.  The veteran was 
noted to have "very good resistance against push and pull" 
in the knees while seated.  There was no postural abnormality 
or fixed deformity, and the musculature of the back was 
reported to be within normal limits.  

Flexion was noted to be to 80 degrees, extension was to 5 
degrees, and lateral flexion was to 10 degrees bilaterally, 
as was rotation.  Muscle spasm was noted on motion and there 
was numbness in the back of the upper legs extending from the 
hips to the knees, indicating neurological involvement.  The 
diagnosis was chronic back pain.  X-rays revealed diffuse 
degenerative spondylosis of the lower thoracic and 
lumbosacral spine with secondary mild levoscoliotic curvature 
of the lumbar spine.  

With regard to the veteran's knees, the examiner noted that 
the veteran complained of left knee pain, exacerbated by 
placing weight on the left knee in an attempt to relieve the 
weight on his disabled right knee.  He had difficulty walking 
and working as a farmer.  Pushing the leg against resistance 
was described as good, but pulling against resistance was 
described as quite poor.  The left knee could flex to 88 
degrees and extend to 7 degrees.  X-rays of the knees noted 
bilateral degenerative joint disease.  

Review of VA outpatient treatment records reveals complaints 
of increased pain and reduced activity levels due to pain in 
his knees and back.  In May 1998, the veteran reported that 
his knees continued to hurt, but also that he had numbness in 
the left leg.  This complaint led to VA orthopedic 
consultation in October 1998.  The veteran complained of pain 
in both knees and quite significant low back and hip pain.  
On X-ray examination, he was noted to have quite extensive 
degenerative disease of the low back and spinal stenosis.  
His main symptoms were bilateral knee pain.  X-ray 
examination showed advanced osteoarthritis.  Total knee 
arthroplasty was discussed, but all conservative treatments 
were recommended to be tried first.  A course of Synvisc 
injections were planned.
In March 1999, following his third injection of Synvisc in 
his knees in December 1998, the veteran reported that his 
knees were more stable and perhaps a little less painful.

In December 1999, the veteran was examined for treatment by a 
VA physician.  He was noted to have a rather guarded wide 
based gait.  He had a tendency to bend forward at the waist 
when he walked.  He also had a slight tendency to bend to the 
right.  There was some loss of motion in the lumbar spine.  
Examination of the lower extremities showed that he had full 
strength and straight leg raising showed a lot of tightness 
in the hamstrings.  Deep tendon reflexes were very sluggish 
bilaterally over the lower extremities.  

An X-ray examination of the veteran's lumbar spine in 
December 1999 revealed extensive degenerative disease, 
particularly L4-5 and L5-S1.  X-rays of the knees showed 
bilateral osteoarthritis.  He had quite extensive 
degenerative disease involving the medial compartment of his 
left knee; the examiner also noted that it appeared from the 
records that the veteran had had an old injury to the left 
knee but that was not readily seen on X-ray examination, 
although there was an irregularity of the lateral plateau.

The pertinent diagnoses in December 1999 were advanced 
degenerative disease, lumbar spine, possibly spinal stenosis 
and post-traumatic osteoarthritis of the left knee.

In April 2001, the veteran continued to complain of bilateral 
knee pain.  He also indicated that his back was beginning to 
hurt when he walked.  He was taking Vioxx and was able to 
sleep with it.  He rated the pain in his knees as a 5 out of 
10, constant.

In August 2001, the veteran's physician noted that the 
veteran had been controlling his knee and back pain with 
Vioxx in the morning and Darvocet at night, but that he had 
been having understandable problems getting Darvocet through 
the VA system.  The physician noted that the veteran's main 
pain was in the left leg, left knee, and so forth, but the 
physician indicated that it was apparent that the problem was 
more than likely from the lumbar spine.  The veteran was 
described as getting along fairly well on Vioxx and Darvocet.  
As far as walking, he was limited to 150 to 300 yards, which 
the physician believed was more likely on the basis of spinal 
stenosis and degenerative disease of the lumbar spine.  The 
examiner added, however, that because of the veteran's 
multiple problems, it was difficult to "decipher what was 
doing what".

In October 2001, the veteran was noted to be taking Oxycodone 
and was no longer taking Darvocet and Vioxx.  It was also 
noted that he slept well and thought that his arthritis was 
very well controlled.

In November 2001, a VA orthopedist ordered a back brace for 
the veteran.

In January 2002, the veteran complained of arthritic pain in 
his back and both knees.  He rated the pain as "3".

Treatment records indicate the veteran underwent a right knee 
replacement surgery in August 2002.  (Service connection and 
a 30 percent rating are in effect for the veteran's right 
knee disability, which is not at issue.  As noted in the 
introduction to this decision, he is also in receipt of a 100 
percent compensation rating based on individual 
unemployability, effective from July 15, 1996.) 

Analysis

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  If a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Inasmuch as the veteran, without good 
cause, failed to report for the VA examination scheduled for 
March 2002, his claims for ratings in excess of 20 percent 
for his low back and left knee disabilities must be denied.  
38 C.F.R. § 3.655.

Even considering the veteran's claim on the merits, the 
available evidence does not warrant increased evaluations for 
low back and left knee disorders.  

As to the veteran's low back pain with degenerative disc 
disease, under 38 C.F.R. § 4.71a, DC 5292, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine and 20 percent evaluation is warranted for 
moderate limitation of motion.  In view of the findings 
showing flexion to 80 degrees, extension to 5 degrees, and 
lateral flexion and rotation to 10 degrees bilaterally, the 
Board finds that limitation of motion of the lumbar spine is 
slight and clearly not more than moderate in degree.  The 
Board attempted to obtain further information that would have 
allowed the application of the factors outlined in DeLuca, 
however, because the veteran failed to report for a VA 
examination, the Board can only review the available 
treatment records.  The treatment records indicate that the 
veteran does have a substantial amount of pain from 
degenerative changes of the lumbar spine; however, there is 
no indication that it further reduces the range of motion to 
a degree that supports a rating in excess of 20 percent.  
There is no objective evidence to show that weakness, 
fatigability or incoordination results in any additional 
functional limitation to a degree that supports an increased 
rating.  Therefore, the Board finds that a rating in excess 
of 20 percent based on DC 5292 and application of the factors 
in DeLuca, is not warranted.
 
The Board finds that the veteran's back disorder is not 
manifested by severe lumbosacral strain to warrant a 40 
percent rating.  There is some mention of muscle spasm on 
extreme forward bending in the treatment notes, but there was 
no indication of loss of lateral spine motion, unilateral, in 
a standing position, and indeed lateral flexion was noted to 
be to 10 degrees bilaterally.  Accordingly, the Board finds 
that an evaluation in excess of 20 percent is not warranted 
under DC 5295.

The veteran is currently assigned a 20 percent rating under 
Diagnostic Code 5293, intervertebral disc syndrome.  Under 
Diagnostic Code 5293, as in effect prior to September 22, 
2002, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe recurring attacks with 
intermittent relief.  A 60 percent rating is warranted when 
the intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome were revised.  The revised rating criteria 
provide that intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective September 23, 2002); 67 Fed. Reg. 54345-54349 
(2002).  

The Board notes that when the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that are to his advantage.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The Board must apply 
both the former and the revised versions of the regulation 
for the period prior and subsequent to the regulatory change, 
but an effective date based on the revised criteria may be no 
earlier than the date of the change.  See VAOPGCPREC 3-2000 
(2000).

The Board notes that the record contains no evidence of 
incapacitating episodes as defined by the regulations Note 
(1); therefore, the more favorable criteria are those 
contained in the old diagnostic criteria.  The veteran would 
not be entitled to a compensable rating under the new 
criteria of DC 5293.  

The veteran has argued that his back disability is more 
closely analogous to the old criteria of DC 5293, under which 
a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, and a 20 percent evaluation is warranted 
for moderate, recurring attacks.  While there is X-ray 
evidence of diffuse degenerative spondylosis and extensive 
disc disease, the clinical evidence does not show that 
intervertebral disc syndrome is more than moderately 
disabling.  The veteran described his pain as "backache" 
and the October 1996 VA examination noted an "ache and 
stiffness" extending into the back.  This type of pain was 
not characterized as sciatic neuropathy or classified as 
characteristic of intervertebral disc syndrome.  There is no 
indication of positive straight leg raises, absent ankle 
reflexes, or exacerbations or attacks of pain radiating into 
the buttocks or lower extremities based on the 1996 and 1997 
VA examinations.  

As of May 1998, the veteran began to complain of numbness and 
increased back pain, and there is evidence of diminished 
reflexes and severe degenerative disease of the lumbar spine.  
However, it is not evident that the veteran experiences 
severe recurring attacks of sciatic neuropathy-like symptoms.  
As noted above, the Board remanded this case to afford the 
veteran orthopedic and neurological examinations to better 
address this and other relevant rating questions, but the 
veteran failed to report for those evaluations without good 
cause.  Under these circumstances, the claim must be denied.  
38 C.F.R. § 3.655.  Even considering the veteran's claim on 
the merits, a rating in excess of 20 percent is not warranted 
at any time since receipt of the original claim under Codes 
5292, 5293 or 5295.  Thus, a staged rating is also not 
indicated.  Fenderson, supra.  The Board is cognizant of the 
revised provisions of Code 5293, which include the provision 
for combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations, but again, 
the recently requested examinations were, in the Board's 
judgment, necessary to determine if a higher rating is 
warranted under the amended rating criteria, from the 
effective date of the new criteria (September 23, 2002), but 
the veteran did not report for those examinations.

Turning next to the veteran's left knee disability, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  The appropriate 
diagnostic codes for the knee are 38 C.F.R. § 4.71a, Codes 
5260 and 5261.

Under 38 C.F.R. §4.71a, DC 5261, a 30 percent evaluation is 
warranted for limitation of extension of the leg to 20 
degrees, and a 20 percent evaluation is warranted for 
limitation of extension of the leg to 15 degrees.  In view of 
the findings from the October 1996 examination that extension 
was to 5 degrees, and the January 1997 examination showing 
extension to 7 degrees, the Board finds that an evaluation in 
excess of 20 percent is not warranted under DC 5261.  

DC 5260 provides for a 30 percent evaluation when flexion is 
limited to 15 degrees, and a 20 percent evaluation when 
flexion is limited to 30 degrees.  In view of the examination 
findings showing flexion to between 100 and 88 degrees, the 
Board finds that an evaluation in excess of 20 percent is not 
warranted under DC 5260.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1997), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  However, 
the Board notes that the veteran failed to report for a VA 
examination that might have provided further information 
regarding pain on motion, weakness, fatigability, or 
incoordination, and their impact on additional limitation of 
function. The evidence does not show additional limitation of 
function of the veteran's left knee caused by pain on motion, 
weakness, fatigability, or incoordination.  As the veteran, 
without good cause, failed to report for the March 2002 
examination, his claim for a rating in excess of 20 percent 
for his left knee disability must also be denied.  38 C.F.R. 
§ 3.655.  And, in any event, the evidence that is of record 
does not support a rating in excess of 20 percent, to include 
a staged rating under Fenderson, supra.












ORDER

A rating in excess of 20 percent for chronic low back pain 
with degenerative disc disease is denied. 

A rating in excess of 20 percent for arthritis of the left 
knee is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

